Exhibit 4.1 PLEDGE AND SECURITY AGREEMENT 1.Identification. This Pledge and Security Agreement (the "Agreement"), dated as of April 9, 2009, is entered into by and between Advance Nanotech, Inc., a Delaware corporation (“Company” or “Debtor”), and Axiom Capital Management, Inc., as collateral agent acting in the manner and to the extent described in the Collateral Agent Agreement defined below (the "Collateral Agent"), for the benefit of the parties identified on Schedule A hereto (collectively, the "Lenders"). 2.Recitals. 2.1The Lenders have made, are making and will be making loans to Company (the "Loans").It is beneficial to Debtor that the Loans were made and are being made. 2.2The Loans are and will be evidenced by a certain Senior Secured Note (the “Note”) issued by Company on or about the date of and after the date of this Agreement pursuant to one or more subscription agreements (each, a “Subscription Agreement”) to which Company and Lenders are parties.The Note is further identified on Schedule
